                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
SHIRLYN B. KURZ                                  :            CIVIL ACTION
           Plaintiff                             :
                                                 :            NO. 19-2129
               v.                                :
                                                 :
HOLIDAY HOSPITALITY                              :
FRANCHISING, LLC, et al.                         :
          Defendants                             :

                                           ORDER
       AND NOW, this 7th day of October 2019, upon consideration of Defendants’ motion to

dismiss for lack of personal jurisdiction, [ECF 6], Plaintiff’s opposition thereto, [ECF 7], and the

allegations contained in the first amended complaint, [ECF 3], it is hereby ORDERED that

Defendants’ motion to dismiss is GRANTED, and this matter is dismissed for lack of personal

jurisdiction. The Clerk of Court is directed to mark this matter CLOSED.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
